DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF MAKING BICOMPONENT OR MULTICOMPONENT FIBERS.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al (U.S. Patent Application Publication 2013/0341115 A1).
             Regarding claim 1, Sharma et al (see the entire document, in particular, paragraphs [0005], [0008], [0031], [0033], [0050] and [0053]) teaches a process of making a bi-component or multi-component nano-fiber with an electro-spinning device including a spinneret having a first channel and a second channel inside the first channel (see paragraph [0008] of Sharma et al), including the steps of (a) supplying a solution of a first polymer to a first channel (see paragraphs [0008] and [0033] of Sharma et al); (b) supplying a solution of a second polymer to the second channel (see paragraphs [0008] and [0033] of Sharma et al); and (c) electro-spinning the solutions, through the respective channels, onto a surface of a substrate, thereby preparing a fibrous structure including fibers having a first layer including the first polymer and a second layer inside the first layer and including the second polymer (see paragraphs [0005] and [0033] of Sharma et al), (i) wherein the first polymer and the second polymer have different dipole moments (see paragraph [0031] of Sharma et al).
             Regarding claims 2, 4 and 6, see paragraph [0031] of Sharma et al.
             Regarding claims 3, 5 and 7, see paragraphs [0050] and [0053] of Sharma et al.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jamiolkowski et al (U.S. Patent Application Publication 2015/0148496 A1).
             Regarding claim 8, Jamiolkowski et al (see the entire document, in particular, paragraphs [0042], [0071], [0086], [0087], [0155] and [0194]) teaches a process of making a bi-component or multi-component nano-fiber (see paragraph [0071] of Jamiolkowski et al), including the steps of (a) admixing a first polymer solution with a second polymer solution under suitable 
             Regarding claims 9 and 10, see paragraph [0155] of Jamiolkowski et al.
             Regarding claim 11, see paragraph [0194] of Jamiolkowski et al.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al (U.S. Patent Application Publication 2013/0241115 A1).
              Regarding claim 12, Sharma et al (see the entire document, in particular, paragraphs [0005], [0008], [0031], [0033], [0050] and [0053]) teaches a process of making a fibrous structure with an electro-spinning device including a plurality of spinnerets (see paragraph [0008] of Sharma et al), including the steps of (a) supplying a solution of a first polymer to at least one of the spinnerets (see paragraphs [0008] and [0033] of Sharma et al); (b) supplying a solution of a second polymer to at least another of the spinnerets (see paragraphs [0008] and [0033] of Sharma et al); and (c) electro-spinning the solutions, through the respective spinnerets, onto the surface of a substrate, thereby preparing a fibrous structure including fiber shaving different polymers (see paragraphs [0005] and [0033] of Sharma et al), wherein the first polymer and the second polymer have different dipole moments (see paragraph [0031] of Sharma et al).

             Regarding claim 15, see paragraph [0031] of Sharma et al.
Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wong et al (U.S. Patent Application Publication 2015/0174806 A1).
             Regarding claim 16, Wong et al (see the entire document, in particular, paragraphs [0006], [0025], [0026], [0071] and [0072]; Figure 2) teaches a process of making a bi-component or multi-component nano-fiber (see paragraphs [0006] (needle-free electro=-spinning) and [0026] (mixtures) of Wong et al), including the steps of (a) dipping a particle in a mixture of a first polymer solution and a second polymer solution (see paragraphs [0026], [0071], [0072]; Figure 2 of Wong et al); lifting the particle out of the mixture under conditions to allow the particle to be covered with the mixture (see paragraph [0071] and Figure 2 of Wong et al); and (c) applying an electrical field between the particle and the collector to force a nano-fiber to form from the mixture on the particle and be collected on the collector, wherein the nano-fiber includes both the first polymer and the second polymer (see paragraphs [0026], [0071]; Figure 2 of Wong et al).
             Regarding claims 17 and 18, see paragraph [0026] (mixtures) of Wong et al.
             Regarding claim 19, see Figure 2 of Wong et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (U.S. Patent Application Publication 2015/0174806 A1) as applied to claims 16-19 above, and further in view of Pepper et al (U.S. Patent Application Publication 2011/0111012 A1).
             Regarding claim 20, Wong et al teaches a particle with an exterior rough surface (see Figure 2 of Wong et al), but does not explicitly teach (1) a particle with a smooth exterior surface. Pepper et al (see the entire document, in particular, paragraph [0001]; Figures 7A, 7B, 8A and 8B) teaches a needle-free electro-spinning process (see paragraph [0001] of Pepper et al), including a particle with either an exterior rough surface (see Figures 8A and 8B of Pepper .
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappas (U.S. Patent Application Publication 2008/0105612 A1) in combination with Jamiolkowski et al (U.S. Patent Application Publication 2015/0148496 A1).
             Regarding claim 22, Chappas (see the entire document, in particular, paragraphs [0002], [0015], [0061] and [0065]; Figure 10) teaches a process of making a bi-component or multi-component nano-fiber web (see paragraph [0002] of Chappas), including the steps of (a) forming a first layer of a nano-fiber web on a substrate by an electro-spinning system (see paragraph [0015] of Chappas); and (b) adding a functional layer on the first layer with a rolling system (see paragraph [0061] and Figure 10 of Chappas). Chappas does not explicitly teach (i) that the first polymer layer includes at least two polymers having different dipole moments. Jamiolkowski et al (see the entire document, in particular, paragraphs [0042], [0071], [0086], [0087], [0155] and [0194]) teaches a process of making a bi-component or multi-component 
              Regarding claim 23, see paragraph [0065] of Chappas.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742